Matter of Jones v Beckett (2015 NY Slip Op 08167)





Matter of Jones v Beckett


2015 NY Slip Op 08167


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
SHERI S. ROMAN, JJ.


2014-07958
 (Docket No. V-667-13/14A)

[*1]In the Matter of Urena Jones, appellant, 
vIdamarie Beckett, respondent.


Janessa M. Trotto, Bohemia, N.Y., for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Caren Loguercio, J.), dated July 24, 2014. In the order, the Family Court declined to sign the mother's order to show cause accompanying her petition to modify the custody provisions of a prior order of that court dated October 25, 2013, so as to award her sole custody of the subject child.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, on the ground that the order dated July 24, 2014, is not appealable as of right, and we decline to grant leave to appeal since the appeal has been rendered academic.
The mother submitted to the Family Court an order to show cause and accompanying petition to modify the custody provisions of a prior order of that court dated October 25, 2013, so as to award her sole custody of the subject child. On July 24, 2014, the court declined to sign the order to show cause. The mother appeals. While the instant appeal was pending, the court signed a subsequent order to show cause filed by the mother which accompanied a petition to modify the same provisions of the same prior order in the same manner. Accordingly, this appeal has been rendered academic by the court's action of signing the subsequent order to show cause accompanying a petition seeking the same relief as the mother previously sought in the petition accompanying the prior order to show cause which the court declined to sign (see Matter of Hearst Corp. v Clyne, 50 NY2d 707; PFT Tech., LLC v Wieser, 129 AD3d 688; Matter of Puglisi v Butler, 71 AD3d 901).
MASTRO, J.P., BALKIN, DICKERSON and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court